Citation Nr: 0417796	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from September 1966 
to September 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.

The veteran's claim was previously remanded by the Board in 
March 2001.  

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Notwithstanding the fact that the veteran's claim was 
remanded in March 2001, it must be remanded once again.  
Although the veteran's stressor of being assaulted while in 
Vietnam could not be verified (as noted in correspondence 
received in October and April 2003), he has also described a 
stressor of being exposed to mortar attacks on the river 
route between Cat Lai and Saigon between February 1967 and 
February 1968.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision regarding service connection for PTSD, in which the 
veteran claimed he was exposed to rocket attacks and the unit 
records confirmed that the veteran's unit was exposed to 
rocket attacks.  The Court held that, "Although the unit 
records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."    Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  

Pursuant to Pentecost, a remand is necessary so that the AMC 
can attempt to verify the veteran's alleged stressor of being 
exposed to mortar attacks with the United States Armed 
Services Center for Unit Records Research (USASCURR).  

In a December 2003 statement, the veteran claimed that he was 
with the 125th Transportation Command, 4th Transportation 
Battalion, and 1099th Medium Boat Company during the time of 
his exposure to the mortar attacks between February 1967 and 
February 1968.  However, his service personnel records show 
that he was with the 117th Transportation Company from 
February 21, 1967, to February 2, 1968, and that beginning on 
February 3, 1968, until the time he left Vietnam in September 
1968, he was with the 124th Transportation Company, 125th 
Transportation Command.  No mention is made in the service 
personnel records of the veteran's having served with the 4th 
Transportation Battalion, and 1099th Medium Boat Company.  

The AMC should make an effort to obtain more specific 
information from the veteran about his stressor of being 
exposed to mortar attacks.  In particular, the AMC should 
verify with the veteran that he was with the 117th 
Transportation Company when the alleged mortar attacks 
occurred.  Regardless of whether the veteran responds to such 
request, the AMC must still attempt to verify whether the 
mortar attacks actually occurred with the USASCURR.  

The AMC should forward to the USASCURR as much specific 
information as possible about the mortar attacks the veteran 
was allegedly exposed to and should also forward the 
veteran's DD-214 Form and DA-20 Form.  USASCURR should 
provide all relevant documents as appropriate for the time 
periods in question, to include daily journals, operational 
reports - lessons learned documents, combat operations after 
action reports, unit histories, and morning reports.

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The AMC should take appropriate steps 
to contact the veteran in order to afford 
him another opportunity to provide 
additional information regarding the 
claimed stressor of being exposed to 
mortar attacks while in Vietnam from 
February 1967 to February 1968.  He 
should be asked specifically whether he 
was with the 117th Transportation Company 
when these attacks took place.  He should 
include specific details of the mortar 
attacks during service, to include dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  

2.  The AMC should prepare and send a 
summary of the known details of the 
veteran's exposure to mortar attacks that 
the veteran has described with the U.S. 
Armed Services Center for Unit Records 
Research (USASCURR), 7798 Cissna Road, 
Springfield, VA  22150.  The AMC should 
forward to the USASCRUR the veteran's DD-
214 Form and DA-20 Form.  USASCRUR should 
provide any relevant documents as 
appropriate to include daily journals, 
operational reports, lessons learned 
documents, combat operations after action 
reports, unit histories, and morning 
reports for the time period from February 
1967 to February 1968.  Any response 
received from USASCRUR should be made 
part of the record.

3.  If the USASCURR requests more 
specific descriptions of the stressors in 
question, the AMC should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the AMC 
should forward it to the requesting 
agency.  

4.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has, along with a medical 
opinion as to the etiology of each 
diagnosed disorder.  If a diagnosis of 
PTSD is reported, the examiner should 
identify the stressor or stressors on 
which the diagnosis is based.  

5.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  Ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim.   
If any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the AMC 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim for service 
connection for a psychiatric disability, 
to include PTSD.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, the AMC must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






